United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10723
                        Conference Calendar


SALVATORE COTTONE,

                                      Petitioner-Appellant,

versus

COLE JETER, Warden, FCI-Fort Worth,

                                      Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 4:06-CV-44
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Salvatore Cottone, federal prisoner # 23593-083, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 habeas corpus

petition, wherein he challenged the restitution ordered by the

sentencing court following his convictions for RICO violations,

retaliation against an informant, and conspiracy to distribute

cocaine.   Specifically, Cottone complained that the restitution

order violated Apprendi v. New Jersey, 530 U.S. 466 (2000), Jones

v. United States, 526 U.S. 227 (1999), Blakely v. Washington,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10723
                                 -2-

542 U.S. 296 (2004), and United States v. Booker, 543 U.S. 220

(2005).

     The district court found that Cottone could not rely on

§ 2241 to challenge the legality of his sentence because he

failed to satisfy 28 U.S.C. § 2255's savings clause.     On appeal,

Cottone argues that the district court erred in dismissing his

§ 2241 petition because the Supreme Court’s decision in Dodd v.

United States, 545 U.S. 353 (2005), in conjunction with the

Antiterrorism and Effective Death Penalty Act, violates the

Suspension Clause.

     We review “de novo a district court’s dismissal of a section

2241 petition on the pleadings.”   Pack v. Yusuff, 218 F.3d 448,

451 (5th Cir. 2000).   The district court lacked jurisdiction to

entertain Cottone’s § 2241 petition because his contentions

regarding restitution did not satisfy the “in custody”

requirement of § 2241.   See § 2241(c); United States v. Hatten,

167 F.3d 884, 885 (5th Cir. 1999); United States v. Segler,

37 F.3d 1131, 1137-38 (5th Cir. 1994).     Moreover, we have held

that claims based on Blakely and Booker do not satisfy the

savings clause of § 2255.   Padilla v. United States, 416 F.3d

424, 426-27 (5th Cir. 2005).

     The district court’s judgment dismissing Cottone’s § 2241

petition for lack of jurisdiction is AFFIRMED.    The Government’s

motion to dismiss the appeal is DENIED, and its motion for
                          No. 06-10723
                               -3-

summary affirmance is GRANTED.   The Government’s motion for an

extension of time is DENIED as moot.